—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered March 23, 1998, as amended May 6, 1998, convicting him of criminal possession of a controlled substance in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
*395Ordered that the judgment, as amended, is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied suppression of a handgun and cocaine seized from him by the police (see, People v De Bour, 40 NY2d 210; People v Robinson, 271 AD2d 17; People v Ortiz, 265 AD2d 579; People v Silver, 178 AD2d 499).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Bracken, J. P., Ritter, Friedmann and Florio, JJ., concur.